                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

IZABELA TYMPEL,

             Plaintiff,

     V.                                                  CIVIL ACTION NO. 2:19cv64


PREMIER PARKS, LLC,
d/b/a Ocean Breeze Waterpark,
its employees, agents and assigns.

             Defendant.


                                         ORDER


     This       matter    comes     before       the    court       on    the      Defendant,

Premier     Parks,     LLC's      (''Premier      Parks"),         Motion      for      Summary

Judgment, EOF No. 13, and corresponding Memorandum in Support,

EOF No. 14.        The Plaintiff, Izabela Tympel, filed a Response,

conceding that she does not have any evidence to oppose Premier

Parks' Motion for Summary Judgment.                  EOF No. 21.

     On    November      20,    2019,    the   matter        was    referred       to    United

States    Magistrate       Judge       Douglas    E.     Miller         pursuant        to   the

provisions of 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure       72(b),     to    conduct       necessary           hearings,       including

evidentiary       hearings,       if    necessary,       and       to    submit         to   the

undersigned       district      judge     proposed           findings         of   fact,     if

applicable,      and     recommendations         for    the        disposition          of   the

Motion    for    Summary    Judgment.          ECF     No.    20.        By    copy     of   the

Magistrate      Judge's Report and Recommendation                    ("R&R"), filed on
November 25, 2019, the parties were advised of their right to

file written objections to the findings and recommendations made

by the Magistrate Judge within fourteen (14) days from the date

of the mailing of the R&R to the objecting party.                          R&R at 8-9,

ECF No. 23.     No objections were filed.

     The   court    ADOPTS      AND   APPROVES    IN   FULL     the     findings      and

recommendations set forth in the Magistrate Judge's thorough and

well-reasoned      R&R,   ECF    No. 23,    filed      on   November         25,     2019.

Accordingly,    the   Defendant,       Premier    Parks'      Motion       for     Summary

Judgment, ECF No. 13, is GRANTED, and Plaintiff's Complaint is

DISMISSED WITH PREJUDICE against Premier Parks, LLC.^

     The   Clerk    is    DIRECTED    to   send   a    copy     of    this    Order    to

counsel for all parties.

     IT IS SO ORDERED.                                      M
                                             Rebecca Beach Smith
                                             Senior United States District Judge

                                                 REBECCA BEACH SMITH
                                      SENIOR UNITED STATES DISTRICT JUDGE



December )\ , 2019




     ^ This    dismissal is       without    prejudice        to     the   Plaintiff's
election to pursue her claim against another party/entity, but
the statute of limitations continues to run.
